Citation Nr: 1819892	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-21 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttrauamatic stress disorder, anxiety, and depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran had active duty from November 1970 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In December 2017, the Veteran provided testimony at a hearing before the undersigned.  A transcript is associated with the claims file.

In light of the Veteran's January 2018 correspondence claiming service connection for anxiety and depression,  the Board has re-characterized the appeal as entitlement to service connection for an acquired psychiatric disorder, to include posttrauamatic stress disorder, anxiety, and depression.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Veteran's currently diagnosed posttraumatic stress disorder, depression, and adjustment disorder manifested many years after service and have not been medically related to his service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service and psychosis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

A Veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - also known as the "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).   

Service connection for certain identified chronic diseases, including psychoses, may also be established on a presumptive basis by showing that such a disease manifested itself to a compensable degree within a prescribed period following separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  However, none of the Veteran's claimed disorders - PTSD, depression, and an adjustment disorder - are listed as a psychosis under 38 C.F.R. § 3.384.  Thus, in the present case, because the Veteran has no diagnosis of a psychosis, he cannot establish service connection for an enumerated "chronic disease" as set forth in 38 C.F.R. § 3.303(b).  See also 38 U.S.C. §§ 1101; 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1336-1337 (Fed. Cir. 2013).  

Analysis

The Veteran contends that his claimed psychiatric disability, to include posttraumatic stress disorder (PTSD) or depression and anxiety, had its onset in active service.  See Statement in support of claim dated December 2009; see also VA 21-526EZ dated January 2018.  

VA treatment records contain diagnoses of PTSD, depression, and adjustment disorder, accordingly, a disability during the appellate period has been demonstrated.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

As to in-service incurrence of acquired psychiatric pathology, the Veteran reported occasional nervousness on separation.  See Report of Medical History dated July 1972.  The Board notes that the service treatment record does not contain a diagnosis of a psychiatric disorder, or complaints of psychiatric symptoms, or other manifestations of psychological pathology.

Importantly, the Board notes the Veteran has provided inconsistent statements to VA regarding his reported stressor.  Initially, the Veteran reported an event involving a fatality during hand grenade training at Fort Ord, California.  See Statement in support of claim dated April 2011.  In testimony before the undersigned, the Veteran reported that this event occurred at Fort Hood, Texas and that he was unsure if a fatality occurred.  See Hearing transcript dated December 2017.  Due to the inconsistent nature of his reports, the Board cannot assign probative value to the Veteran's report of the in-service stressor.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).  To be clear, the Board is not questioning the Veteran's honesty or moral character.  The Veteran is attempting to recollect events that transpired a long time ago, and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to these particular statements.  See id.  

The Board notes this is the Veteran's sole reported stressor in regard to his claim for service connection, and he has not alleged that a separate event, disease, or injury resulted in acquired psychiatric pathology.  VA attempted to verify the fatality the Veteran reported associated with this event, but it resulted in negative responses from the Joint Service Records Research Center in December 2012 and the U.S. Army Crime Records Center in May 2013.  See Formal finding dated November 2016.  

As to a causal relationship between his current psychiatric disorders and his service, the Veteran underwent a mental status evaluation in July 2011.  The examiner determined that the Veteran's PTSD was based on a fatality that occurred during hand-grenade training.  The Board notes this opinion is based on the Veteran's reports of a stressor about which he has provided inconsistent statements, and the stressor has not been verified.  Accordingly, the Board assigns no probative value to the August 2011 VA examination.  

In support of his claim, the Veteran submitted a December 2017 narrative report from L.G., Ph.D.  Dr. L.G. noted that the Veteran participated in psychotherapy sessions from 2014 to 2016 focusing on "mood management secondary to trauma per his medical records."  The Board finds that this evidence does not support a causal relationship between the Veteran's acquired psychiatric disability and his service.

A February 2017 VA examination found that the Veteran did not manifest a current acquired psychiatric disorder.  The examiner noted that the Veteran had consistently and repeatedly previously denied mental health symptoms.  The examiner noted that the Veteran may manifest some mild levels of anxiety or depression; however, based on objective testing, the Veteran did not warrant a diagnosis.

In a VA opinion dated May 2017, the examiner found that the Veteran did not manifest an acquired psychiatric pathology that is due to his active service.  The May 2017 VA examiner noted that the Veteran did not report symptoms of a possible mental health condition until recent years, greater than 30 years after his military service, and she was unable to find that the Veteran's reported nervousness on his separation examination represented early manifestations of a psychiatric disability.  The May 2017 VA opinion is comprehensive in that the examiner reviewed the other opinions of record and offered a cumulative assessment of the etiology of the Veteran's claimed psychiatric disability.  The Board finds that the May 2017 VA opinion is entitled to more probative value than the assertions of the Veteran as it is consistent with the other evidence of record and provides rationale for the conclusions therein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Given the Veteran's inconsistent reports and the January and May 2017 VA opinions, the preponderance of the evidence weighs against the claim for service connection of an acquired psychiatric disorder.  The benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board is grateful for the Veteran's honorable service, and this decision does not in any way detract from the Veteran's service to his country; unfortunately, however, the Board has carefully reviewed the record in depth, and is unable to identify a basis on which service connection may be granted.


ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


